UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-07493) Hennessy Funds, Inc. (Exact name of registrant as specified in charter) 7250 Redwood Blvd., Suite 200 Novato, CA 94945 (Address of principal executive offices) (Zip code) Neil J. Hennessy 7250 Redwood Blvd., Suite 200 Novato, CA 94945 (Name and address of agent for service) Registrant's telephone number, including area code: 1-800-966-4354 Date of fiscal year end: October 31 Date of reporting period: June 30, 2010 Item 1. Proxy Voting Record. Hennessy Balanced Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Merck & Co. 8/7/2009 MRK Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. To approve the agreement and Issuer plan of merger with Schering Plough. Hennessy Balanced Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Citigroup Inc. C Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Prop: Issuer approve dividend blocker amendment aprove the director amendment approve the retirement amendment approve authorized pref. stock increase. Hennessy Balanced Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Citigroup Inc. C Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Prop: Issuer approve authorized share increase approve the rev stk split approve preferred stk change Hennessy Balanced Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Alcoa Inc. 4/23/2010 AA Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/shareholder 2. Prop to rat ind. Auditor 3. Approve a majority voting for uncontested director elections 4. Eliminate super-majority amending 7th article 5. Eliminate super-majority amending 8th article Shareholder: to adopt simple-majority vote Hennessy Balanced Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker The Boeing Co. 4/26/2010 BA Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat Deloitte & Touche Shareholder prop: 3. ethical criteria for military contracts 4. Advisory vote on named executive officer comp. 5. Chge ownership threshold to call special meetings 6. Independent chairman. 7. Report on political contributions. Hennessy Balanced Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker E. I. Du Pont 4/28/2010 P92 047 101 DD Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/ shareholder 2. Rat ind. Reg. pub a/c firm Shareholders: say on executive pay on amendment to human rights policy Hennessy Balanced Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker AT&T 4/30/2010 T Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/ shareholder 2. Rat ind auditors Stkholdr prop: Cumulative voting Pension credit policy Advisory vote on comp Special stkholdr meetings Hennessy Balanced Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Verizon Communications 5/6/2010 SPG Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/shareholder 2. Rat Ernst & Young 3. Adv. Vote re to exe comp Shareholder prop: prohibit granting stk options Gender identity non-discrimination policy Perf stk unit perf threshold right to call a special meeting adopt and disclose succession planning policy approval ofbenefits paid after death exe. Stk retention requirements Hennessy Balanced Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Pfizer Incorporated 4/22/2010 PFE Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/shareholder 2. Prop rat. KPMG 3. Advisory vote on exe comp 4. Approval of by-law amendment to reduce percentage of shs req for shareholders to call special meetings. Shareholder prop: re stock options Hennessy Balanced Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Johnson & Johnson 4/22/2010 JNJ Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/shareholder 2. Rat Pricewaterhouse Coopers Shareholder prop: adv. Voe on exe compt special shareowner metings. Hennessy Balanced Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Merck & Corp. 5/25/2010 MRK Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat ind reg pub a/c firm 3. Prop to adopt the 2010 incentive stk plan 4. Prop to adot the 2010 non-employee Directors stk opion plan. Hennessy Balanced Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Chevron Corporation 5/26/2010 CVX Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/shareholder 2. Rat ind reg pub a/c firm 3. Reduce the percentage of shockholdings required for stockholder to call for special meetings Shareholder prop: appmtn of ind director w/enviornmental expertise holding equity based comp through retirement disclosure of payments to host governments guidelines for country selection financial risks from climate change human rights committee Hennessy Balanced Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Intel Corporation 5/19/2010 INTC Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat Ernst & Youngs 3. Adv. Vote on executive comp. Hennessy Balanced Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Caterpillar Inc. 6/9/2010 CAT Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/shareholder 2. Rat auditors 3. Amend 2006 l/t incentive plan 4. Amend art. And bylaws to declassify board 5. Amend art. And bylaws to eliminate supermajority vote requirements Shareholder prop: independent chairman of the board review global corporate standards special shareholder meetings Hennessy Balanced Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker The Home Depot 5/20/2010 HD Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/shareholder 2. Rat KPMG 3. Prop.to approve material terms of Performance Shareholder prop: cumulative voting executive officer comp special shareholder meetins action by written consent ind. Chairman of th eboard employment diversity report reincorporation in North Dakota Hennessy Balanced Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker McDonalds 5/10/2010 MCD Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/shareholder 2. Approval of ind auditors 2010 Shareholder prop: executive comp simple majority vote the use of controlled atomsophere stunning the use of cage free eggs. Hennessy Total Return Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Merck & Co. 8/7/2009 MRK Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. To approve the agreement and Issuer plan of merger with Schering Plough. Hennessy Total Return Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Citigroup Inc. C Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Prop: Issuer approve dividend blocker amendment aprove the director amendment approve the retirement amendment approve authorized pref. stock increase. Hennessy Total Return Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Citigroup Inc. C Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Prop: Issuer approve authorized share increase approve the rev stk split approve preferred stk change Hennessy Total Return Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Alcoa Inc. 4/23/2010 AA Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/shareholder 2. Prop to rat ind. Auditor 3. Approve a majority voting for uncontested director elections 4. Eliminate super-majority amending 7th article 5. Eliminate super-majority amending 8th article Shareholder: to adopt simple-majority vote Hennessy Total Return Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker The Boeing Co. 4/26/2010 BA Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat Deloitte & Touche Shareholder prop: 3. ethical criteria for military contracts 4. Advisory vote on named executive officer comp. 5. Chge ownership threshold to call special meetings 6. Independent chairman. 7. Report on political contributions. Hennessy Total Return Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker E. I. Du Pont 4/28/2010 P92 047 101 DD Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/ shareholder 2. Rat ind. Reg. pub a/c firm Shareholders: say on executive pay on amendment to human rights policy Hennessy Total Return Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Amer. Tel & Tel 4/30/2010 T Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/ shareholder 2. Rat ind auditors Stkholdr prop: Cumulative voting Pension credit policy Advisory vote on comp Special stkholdr meetings Hennessy Total Return Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker American Express 4/26/2010 AXP Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/ shareholder 2. Rat PrcewaterhouseCoopers 3. Adv. Vote approving exe comp Shareholder prop: to cumulative voting for Directors to the calling of special shareholder meetings to share retention requirements for executives Hennessy Total Return Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Verizon Communications 5/6/2010 SPG Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/shareholder 2. Rat Ernst & Young 3. Adv. Vote re to exe comp Shareholder prop: prohibit granting stk options Gender identity non-discrimination policy Perf stk unit perf threshold right to call a special meeting adopt and disclose succession planning policy approval ofbenefits paid after death exe. Stk retention requirements Hennessy Total Return Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker General Electric 4/28/2010 GE Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/shareholder 2. Rat KPMG Shareholder props: cumulative voting special shareowner meetings ind. Board chairman pay disparity key board committees advisory vote on exe comp. Hennessy Total Return Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Pfizer Incorporated 4/22/2010 PFE Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/shareholder 2. Prop rat. KPMG 3. Advisory vote on exe comp 4. Approval of by-law amendment to reduce percentage of shs req for shareholders to call special meetings. Shareholder prop: re stock options Hennessy Total Return Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Kraft Foods, Inc 5/18/2010 KFT Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/shareholder 2. Rat PricewaterhouseCoopers Shareholder prop: re shareholderaction bywritten consent Hennessy Total Return Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Johnson & Johnson 4/22/2010 JNJ Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/shareholder 2. Rat Pricewaterhouse Coopers Shareholder prop: adv. Voe on exe compt special shareowner metings. Hennessy Total Return Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker 3M Company 5/11/2010 MMM Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat PriceswaterhouseCoopers 3. Approve 2008 l/t incentive plan Hennessy Total Return Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker General Electric 4/28/2010 GE Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/shareholder 2. Rat KPMG Shareholder prop: cumulative voting special shareowner meetings indpendent board Chairman pay disparity key board committees advisory vote on exe comp Hennessy Total Return Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Merck & Corp. 5/25/2010 MRK Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat ind reg pub a/c firm 3. Prop to adopt the 2010 incentive stk plan 4. Prop to adot the 2010 non-employee Directors stk opion plan. Hennessy Total Return Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Chevron Corporation 5/26/2010 CVX Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/shareholder 2. Rat ind reg pub a/c firm 3. Reduce the percentage of shockholdings required for stockholder to call for special meetings Shareholder prop: appmtn of ind director w/enviornmental expertise holding equity based comp through retirement disclosure of payments to host governments guidelines for country selection financial risks from climate change human rights committee Hennessy Total Return Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Intel Corporation 5/19/2010 INTC Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer 2. Rat Ernst & Youngs 3. Adv. Vote on executive comp. Hennessy Total Return Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker Caterpillar Inc. 6/9/2010 CAT Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/shareholder 2. Rat auditors 3. Amend 2006 l/t incentive plan 4. Amend art. And bylaws to declassify board 5. Amend art. And bylaws to eliminate supermajority vote requirements Shareholder prop: independent chairman of the board review global corporate standards special shareholder meetings Hennessy Total Return Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker The Home Depot 5/20/2010 HD Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/shareholder 2. Rat KPMG 3. Prop.to approve material terms of Performance Shareholder prop: cumulative voting executive officer comp special shareholder meetins action by written consent ind. Chairman of th eboard employment diversity report reincorporation in North Dakota Hennessy Total Return Period: 7/1/09 to 6/30/10 Company Name Meeting Date Cusip Ticker McDonalds 5/10/2010 MCD Vote: MRV: n/a Proposal: Proposed by Issuer or shareholder: Director's recommendations 1. Directors Issuer/shareholder 2. Approval of ind auditors 2010 Shareholder prop: executive comp simple majority vote the use of controlled atomsophere stunning the use of cage free eggs. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Hennessy Funds, Inc. By (Signature and Title)* /s/ Neil J. Hennessy Neil J. Hennessy Chief Executive Officer DateJuly 14, 2010
